Exhibit 10.32

DATED

26 November 2012

COMPROMISE AGREEMENT

between

TRAVELPORT INTERNATIONAL LIMITED

and

LEE GOLDING



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 26 November 2012

PARTIES

 

(1) Travelport International Limited, incorporated and registered in England and
Wales with company number 01254977 whose registered office is at Axis One, Axis
Park, 10 Hurricane Way, Langley, Berkshire, SL3 8AG (Company).

 

(2) Lee Golding of Axis One, Axis Park, 10 Hurricane Way, Langley, Berkshire,
SL3 8AG (Employee).

 

(3) TDS Investor (Cayman) L.P., a Cayman Islands limited partnership whose
registered office is at Walker House, 87 Mary Street, George Town, Grand Cayman
KY1-9001, Cayman Islands, acting by TDS Investor (Cayman) G.P. Ltd, a Cayman
Islands company whose registered office is at Walker House, 87 Mary Street,
George Town, Grand Cayman KY1-9001, Cayman Islands, being a party to this
Agreement only in relation to clause 12.3.

BACKGROUND

 

(A)

The Employee has been employed by the Company since 30th September 2002, most
recently as Executive Vice President Human Resources under a contract dated
2nd October 2009.

 

(B)

The Employee is hereby given notice effective 1st January 2013 that her
employment with the Company shall terminate on 12th April 2013.

 

(C) The parties have entered into this Agreement to record and implement the
terms on which they have agreed to settle any claims which the Employee has or
may have in connection with her employment or its termination or otherwise
against any Group Company (as defined below) or their officers or employees
whether or not those claims are, or could be, in the contemplation of the
parties at the time of signing this Agreement, and including, in particular, the
statutory complaints which the Employee raises in this Agreement.

 

(D) The parties intend this Agreement to be an effective waiver of any such
claims and to satisfy the conditions relating to compromise agreements in the
relevant legislation.

 

(E) The Company enters into this Agreement for itself and as agent and trustee
for all Group Companies and it is authorised to do so. It is the parties’
intention that each Group Company should be able to enforce any rights it has
under this Agreement, subject to and in accordance with the Contracts (Rights of
Third Parties) Act 1999.

 

1



--------------------------------------------------------------------------------

AGREED TERMS

 

1. INTERPRETATION

 

1.1 The definitions in this clause apply in this Agreement.

Adviser: Michael-Jon Andrews of Barlow Robbins LLP, 165 Church Street East,
Woking, Surrey GU21 6HJ.

Confidential Information: information in whatever form (including, without
limitation, in written, oral, visual or electronic form or on any magnetic or
optical disk or memory and wherever located) relating to the business, products,
affairs and finances of any Group Company for the time being confidential to any
Group Company and trade secrets including, without limitation, enterprise
strategies, product strategy, product roadmaps, strategic third party
engagements, technical data, HR Information, succession plans, executive
compensation arrangements (to the extent not publically available) and know-how
relating to the business of any Group Company or any of their suppliers,
clients, customers, agents, distributors, shareholders or management, including
(but not limited to) information that the Employee created, developed, received
or obtained in connection with her employment, whether or not such information
(if in anything other than oral form) is marked confidential.

Contract of Employment: the contract of employment between the Employee and the
Company dated 2nd October 2009.

Copies: copies or records of any Confidential Information in whatever form
(including, without limitation, in written, oral, visual or electronic form or
on any magnetic or optical disk or memory and wherever located) including,
without limitation, extracts, analysis, studies, plans, compilations or any
other way of representing or recording and recalling information which contains,
reflects or is derived or generated from Confidential Information.

Group: the Company and the other Group Companies from time to time and each or
any of them.

Group Company: the Company, its Subsidiaries or Holding Companies from time to
time and any Subsidiary of any Holding Company from time to time.

HR Information: all and any information (whether or not recorded in documentary
form or on computer disk or tape) relating to the human resources function past
or present of a Group Company.

Subsidiary and Holding Company: in relation to a company mean “subsidiary” and
“holding company” as defined in section 1159 of the Companies Act 2006 and a
company shall be treated, for the purposes only of the membership requirement
contained in subsections 1159(b) and

 

2



--------------------------------------------------------------------------------

(c), as a member of another company even if its shares in that other company are
registered in the name of (a) another person (or its nominee), whether by way of
security or in connection with the taking of security, or (b) a nominee.

Termination Date: 12th April 2013.

 

1.2 The headings in this Agreement are inserted for convenience only and shall
not affect its construction.

 

1.3 A reference to a particular law is a reference to it as it is in force for
the time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 

1.4 A reference to one gender includes a reference to other genders.

 

1.5 Unless the context otherwise requires, words in the singular include the
plural and in the plural include the singular.

 

1.6 The schedules to this Agreement form part of (and are incorporated into)
this Agreement.

 

2. ARRANGEMENTS PRIOR TO AND ON TERMINATION

 

2.1 The Employee’s employment with the Company shall terminate on the
Termination Date.

 

2.2

In the period from the date of this Agreement to the Termination Date the
Employee will, unless directed otherwise in writing by the Company, attend the
Company’s offices, carry out her duties in the normal way and provide support
with any transition in relation to her role. Without any obligation on the
Company’s part, it is the Company’s expectation that during the latter stages of
the notice period from 1st January 2013 to the Termination Date, the Employee
will transition to a “special advisor” role for the balance of the period
through to the Termination Date, with the date of such transition, the
Employee’s access to Company systems and facilities, and the Employee’s duties,
all to be solely at the discretion of the Company. For the avoidance of doubt,
the Company may decide to place the Employee in the “garden” as detailed in
clause 16.3.1 of the Contract of Employment.

 

2.3 The Company shall pay the Employee her salary and shall pay her employer’s
pension contributions up to the Termination Date in the usual way. The Company
shall deduct from the final salary payment any outstanding sums due from the
Employee to any Group Company.

 

3



--------------------------------------------------------------------------------

2.4 The Company shall continue to provide all of the Employee’s contractual and
non-contractual benefits in the usual way up to the Termination Date (save in
relation to bonus arrangements which are as set out in this Agreement).

 

2.5 In the period from the date of this Agreement to the Termination Date, the
Employee will take all holiday entitlement accruing to her in the period prior
to the Termination Date to the effect that the Employee has no outstanding
holiday entitlement as at the Termination Date.

 

2.6 In accordance with clause 16.6 of the Contract of Employment the Company
shall make a payment to the Employee of £162,123.29 by way of a payment in lieu
of the balance of her 12 month notice period. This payment shall be made by bank
transfer within 14 days after the Termination Date or receipt by the Company of
a copy of this Agreement and the supplemental agreement referred to in clause
8.5 in each case signed by the Employee and receipt by the Company of a letter
from the Adviser as set out in Schedule 2, whichever is later.

 

2.7 The Company shall make a payment to the Employee of £123,750 in full and
final settlement of her discretionary 2012 bonus. This payment shall be made by
bank transfer within 14 days after the Termination Date or receipt by the
Company of a copy of this Agreement and the supplemental agreement referred to
in clause 8.5 in each case signed by the Employee and receipt by the Company of
a letter from the Adviser as set out in Schedule 2, whichever is later.

 

2.8 The payments and benefits in this clause 2 shall be subject to the income
tax and employee’s national insurance contributions that the Company is obliged
by law to pay or deduct.

 

2.9 The Employee shall submit on or before the Termination Date her expenses
claims in the usual way and the Company shall reimburse the Employee for any
expenses properly incurred before the Termination Date in the usual way.

 

3. TERMINATION & OTHER PAYMENTS

 

3.1

The Company shall pay to the Employee by way of compensation for the termination
of her employment an ex-gratia compensatory payment of £190,300 (Termination
Payment). This payment shall be made by bank

 

4



--------------------------------------------------------------------------------

  transfer to the Employee within 14 days after the Termination Date or receipt
by the Company of a copy of this Agreement and the supplemental agreement
referred to in clause 8.5, in each case signed by the Employee, and receipt by
the Company of a letter from the Adviser as set out in Schedule 2, whichever is
later.

 

3.2 The Company and the Employee believe that the first £30,000 of the
Termination Payment will be payable without deduction, although the Company
gives no warranty in this respect. The remainder of the Termination Payment will
be subject to deductions for income tax at the applicable rate. The Employee
shall be responsible for any further income tax and employee’s National
Insurance contributions due in respect of the Termination Payment.

 

3.3 The Company shall, within 14 days after the Termination Date or receipt by
the Company of a copy of this Agreement and the supplemental agreement referred
to in clause 8.5, in each case signed by the Employee, and receipt by the
Company of a letter from the Adviser as set out in Schedule 2, whichever is
later, make a payment to the Employee of £272,157.53, subject to deduction for
income tax and employee’s national insurance contributions, in full satisfaction
of clause 16.7 of the Contract of Employment.

 

3.4 The Company shall, within 14 days after the Termination Date or receipt by
the Company of a copy of this Agreement and the supplemental agreement referred
to in clause 8.5, in each case signed by the Employee, and receipt by the
Company of a letter from the Adviser as set out in Schedule 2, whichever is
later, make a payment of up to £45,000 without deductions for tax or national
insurance contributions directly into the Employee’s approved pension scheme
with Scottish Widows, Policy Number 2960801 subject always to the Employee
notifying the Company of the precise amount to be paid no later than the
Termination Date. If the Employee notifies the Company that an amount less than
£45,000 is to be paid directly into the aforementioned pension scheme, then the
balance between the sum so paid and £45,000 shall be added to the Termination
Payment and paid in accordance with clause 3.1 above.

 

3.5 Any payment that the Company is obliged to pay the Employee under clauses 2
or 3 above, shall be paid in advance of the Company preparing and issuing the
Employee’s P45.

 

5



--------------------------------------------------------------------------------

4. LEGAL FEES, TAX ADVICE AND OUTPLACEMENT

 

4.1 The Company shall pay the reasonable legal fees (up to a maximum of £6,000
plus VAT) incurred by the Employee in obtaining advice on the termination of her
employment and the terms of this Agreement, such fees to be payable to the
Adviser’s firm within 14 days after production to the Company or its Solicitors
of an invoice addressed to the Employee but marked as being payable by the
Company.

 

4.2 The Employee shall be provided with the services of the Company’s appointed
tax advisors to a maximum value of £3,500 plus VAT per annum to be paid by the
Company for the 2012 / 2013 and 2013 / 2014 tax years.

 

4.3 The Company shall bear the costs of the Employee undertaking outplacement
support via the Company’s chosen outplacement supplier at the level applicable
for Executives, such support being the Chiumento Amber service.

 

5. WAIVER OF CLAIMS

 

5.1 The Employee agrees that the terms of this Agreement are offered by the
Company without any admission of liability on the part of the Company or any
Group Company and are in full and final settlement of all and any claims:

 

  (a) for wrongful dismissal or any other claim for a breach of an express or
implied term of the Employee’s contract of employment or related contractual
arrangements, including, but not limited to any claims that the Employee may
have due to the termination of her employment or under any bonus plan or any
other deferred compensation scheme;

 

  (b) for unfair dismissal under Part X of the Employment Rights Act 1996,
including, but not limited to any claim for unfair dismissal under s.98,
s.98(A), s.103A or s.105(6A) of the Employment Rights Act 1996;

 

  (c) in relation to any detriment on the grounds of making a protected
disclosure under s.47(B) of the Employment Rights Act 1996;

 

  (d) in relation to an unauthorised deduction from wages or unauthorised
payment, under section 23 of the Employment Rights Act 1996;

 

  (e) for a statutory redundancy payment, under section 163 of the Employment
Rights Act 1996;

 

6



--------------------------------------------------------------------------------

  (f) for pregnancy or maternity discrimination, direct or indirect
discrimination, harassment or victimisation related to sex, marital or civil
partnership status, pregnancy or maternity or gender reassignment under section
120 of the Equality Act 2010 and/or direct or indirect discrimination,
harassment or victimisation related to sex, marital or civil partnership status,
gender reassignment, pregnancy or maternity under section 63 of the Sex
Discrimination Act 1975; and

 

  (g) arising from any other rights of action that the Employee has or may have
against any Group Company or their officers or employees whether arising out of
her employment with the Company or its termination or from events occurring
after this Agreement has been entered into, whether under common law, contract,
statute or otherwise, whether such claims are, or could be, known to the parties
or in their contemplation at the date of this Agreement in any jurisdiction and
including, but not limited to, the claims specified in Schedule 1 (each of which
is hereby intimated and waived).

 

5.2 The waiver in clause 5.1 shall not apply to the following:

 

  (a) any claims by the Employee to enforce this Agreement;

 

  (b) any personal injury claims of which the Employee is not aware at the date
of this Agreement; and

 

  (c) any claims in relation to accrued pension entitlements.

 

5.3 The Employee warrants that:

 

  (a) before entering into this Agreement she received independent advice from
the Adviser as to the terms and effect of this Agreement and, in particular, on
its effect on her ability to pursue any complaint before an employment tribunal
or other court;

 

  (b) the Adviser has confirmed to the Employee that they are a solicitor of the
Senior Courts of England and Wales holding a current practising certificate and
that there is in force a policy of insurance covering the risk of a claim by the
Employee in respect of any loss arising in consequence of their advice;

 

  (c) the Adviser shall sign and deliver to the Company a letter in the form
attached as Schedule 2 to this Agreement;

 

  (d) before receiving the advice she disclosed to the Adviser all facts or
circumstances that may give rise to a claim by her or anyone acting on her
behalf against any Group Company or their officers or employees and that she is
not aware of any other facts or circumstances that may give rise to any such
claim against any Group Company or their officers or employees other than those
claims specified in clause 5.1; and

 

  (e) the only claims that she has or may have against any Group Company or
their officers or employees relating to her employment with the Company or its
termination are specified in clause 5.1.

 

7



--------------------------------------------------------------------------------

The Employee acknowledges that the Company acted in reliance on these warranties
when entering into this Agreement.

 

5.4 The Employee acknowledges that the conditions relating to compromise
agreements under section 147 of the Equality Act 2010, section 77(4A) of the Sex
Discrimination Act 1975 (in relation to claims under that Act and the Equal Pay
Act 1970), section 72(4A) of the Race Relations Act 1976, paragraph 2 of
Schedule 3A to the Disability Discrimination Act 1995, paragraph 2(2) of
Schedule 4 to the Employment Equality (Sexual Orientation) Regulations 2003,
paragraph 2(2) of Schedule 4 to the Employment Equality (Religion or Belief)
Regulations 2003, paragraph 2(2) of Schedule 5 to the Employment Equality (Age)
Regulations 2006, section 288(2B) of the Trade Union and Labour Relations
(Consolidation) Act 1992, section 203(3) of the Employment Rights Act 1996,
regulation 35(3) of the Working Time Regulations 1998, section 49(4) of the
National Minimum Wage Act 1998, regulation 41(4) of the Transnational
Information and Consultation etc. Regulations 1999, regulation 9 of the
Part-Time Workers (Prevention of Less Favourable Treatment) Regulations 2000,
regulation 10 of the Fixed-Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002, regulation 40(4) of the Information and
Consultation of Employees Regulations 2004 and paragraph 12 of the Schedule to
the Occupational and Personal Pension Schemes (Consultation by Employers and
Miscellaneous Amendment) Regulations 2006 and have been satisfied.

 

5.5 The parties are entering into this Agreement on the understanding and belief
that it satisfies the conditions for regulating compromise agreements as
required by the Acts and Regulations set out in 5.4 above.

 

5.6 The waiver in clause 5.1 shall have effect irrespective of whether or not,
at the date of this Agreement, the Employee is or could be aware of such claims
or have such claims in her express contemplation (including such claims of which
the Employee becomes aware after the date of this Agreement in whole or in part
as a result of new legislation or the development of common law or equity).

 

8



--------------------------------------------------------------------------------

5.7 The Employee agrees that, except for the payments and benefits provided for
in this Agreement, and subject to the waiver in clause 5.1, she shall not be
eligible for any further payment from any Group Company relating to her
employment or its termination and without limitation to the generality of the
foregoing, she expressly waives any right or claim that she has or may have to
payment of bonuses (including without limitation the Travelport 2012 Performance
Bonus Plan and the Travelport 2013 Performance Bonus Plan (or equivalent scheme
to be put in place)), any benefit or award programme or grant of equity
interest, or to any other benefit, payment or award she may have received had
her employment not terminated.

 

6. EMPLOYEE INDEMNITIES

 

6.1 The Employee shall indemnify the Company on a continuing basis in respect of
any income tax or employee’s national insurance contributions in respect of the
payments and benefits in clause 3.1 (and any related interest, penalties, costs
and expenses incurred as a result of the default or delay of the Employee but
excluding any related interest, penalties, costs and expenses incurred as a
result of the default or delay of any Group Company) and elsewhere in this
Agreement. The Company shall give the Employee reasonable notice of any demand
for tax which may lead to liabilities on the Employee under this indemnity and
shall provide her with reasonable access to any documentation she may reasonably
require to dispute such a claim and reasonable opportunity to do so before the
Company makes any claim or demand under this indemnity (provided that nothing in
this clause shall prevent the Company from complying with its legal obligations
with regard to HM Revenue and Customs or other competent body).

 

6.2 The Employee acknowledges that the Company is relying upon the warranties
and representations made by the Employee in this Agreement for both the benefit
of itself and any other Group Company. In the event that the Employee shall
institute any action, claim or proceedings in the Employment Tribunal or any
other court against the Company or any other Group Company or any of their
officers, employees or agents in respect of her employment or the termination of
it (for the avoidance of doubt, excluding any claim falling within clause 5.2
above) (“the Proceedings”), then the Employee agrees that she will repay to the
Company (after any deductions of tax and national insurance contributions)
forthwith an amount equal to the lowest of:

 

  (a) the total payment made to the Employee under clause 3.1;

 

9



--------------------------------------------------------------------------------

  (b) the total amount claimed by the Employee in the Proceedings, if any; and

 

  (c) the maximum amount of compensation which could be awarded in respect of
the Proceedings, if any

(and, for the avoidance of doubt, if there are no sums under sub-clauses 6.2(b)
and 6.2(c), then the sum referred to in clause 6.2(a) shall be the lowest).

 

6.3 Notwithstanding clause 6.2 above, if the Employee commences proceedings in
respect of any claims compromised or intended to be compromised by this
Agreement, including for the avoidance of doubt the claims listed in 5.1(a) to
5.1(e) above and listed in Schedule 1, the Employee shall indemnify the Company
and any Group Company in respect of any award of compensation or damages made in
her favour together with all reasonable costs and expenses incurred in defending
the claim. This indemnity shall not apply to any claim the Employee is permitted
to pursue pursuant to clause 5.2.

 

6.4 Further, if the Employee commences proceedings in respect of any claims
compromised or intended to be compromised by this Agreement, including for the
avoidance of doubt the claims listed in 5.1(a) to 5.1(e) above and listed in
Schedule 1 and the Employee is awarded damages, the Termination Payment and any
other sums paid to the Employee under this Agreement can be set off against the
award of damages and the Employee will indemnify the Company and any Group
Company for all the reasonable legal costs incurred in respect of defending her
claims.

 

7. RETURN OF COMPANY PROPERTY

 

7.1 The Employee shall, before the Termination Date, return to the Company:

 

  (a) all Confidential Information and Copies;

 

  (b) all property belonging to the Company in satisfactory condition including
(but not limited to) any car (together with the keys and all documentation
relating to the car), fuel card, company credit card, keys, security pass,
identity badge, mobile telephone, pager, lap-top computer or fax machine; and

 

  (c) all documents and copies (whether written, printed, electronic, recorded
or otherwise and wherever located) made, compiled or acquired by her during her
employment with the Company or relating to the business or affairs of any Group
Company or their business contacts, in the Employee’s possession or under her
control to Gordon Wilson, the President and CEO of the Company, or his designee.

 

10



--------------------------------------------------------------------------------

7.2 The Employee shall, before the Termination Date, delete irretrievably any
information relating to the business of any Group Company that she has stored on
any magnetic or optical disk or memory device and all matter derived from such
sources which is in her possession or under her control outside the premises of
the Company.

 

7.3 The Employee shall, if requested to do so by the Company, provide a signed
statement that she has complied fully with her obligations under clause 7.1 and
clause 7.2.

 

7.4 The Employee shall be permitted to retain her Company mobile telephone
number and to that end the Company shall release to her no later than 14 days
before the Termination Date the relevant Porting Authorisation Code and provide
any written consent or other reasonable assistance to the Employee to enable her
to transfer the telephone number to another telephone and/or for it be
registered with her chosen network operator.

 

8. EMPLOYEE WARRANTIES AND ACKNOWLEDGMENTS

 

8.1 As at the date of this Agreement, the Employee warrants and represents to
the Company that there are no circumstances of which the Employee is aware which
would amount to a repudiatory breach by the Employee of any express or implied
term of the Contract of Employment which would entitle (or would have entitled)
the Company to terminate the Employee’s employment without notice or payment in
lieu of notice.

 

8.2 The Employee warrants that, as at the date of this Agreement, she has not
received or accepted any offer which will provide her with any form of earned
income or benefits at any time after the Termination Date.

 

8.3 The Employee agrees to make herself reasonably available to, and to
cooperate reasonably with, the Company (via Travelport’s Chief Legal Officer) or
its advisers in any internal investigation or administrative, regulatory,
judicial or quasi-judicial proceedings relating to any facts or matters within
her knowledge as a result of her employment with the Company. The Employee
acknowledges that this could involve, but is not limited to, responding to or
defending any regulatory or legal process, providing information in relation to
any such process, preparing witness statements and giving evidence in person on
behalf of the Company. The Company shall meet all expenses to be properly and
reasonably incurred by the Employee in complying with her obligations under this
clause.

 

11



--------------------------------------------------------------------------------

8.4 Other than as expressly provided for or referred to in this Agreement, the
Employee acknowledges and agrees that she is not entitled to any further payment
from the Company relating to her employment or its termination nor any
compensation for the loss of any rights or benefits whether under any cash award
programme, share option, bonus, long-term incentive plan or other profit sharing
or remuneration scheme operated by any Group Company in which she may
participate or have participated in the past, and she expressly waives all and
any rights that she may have in this respect.

 

8.5 The Employee warrants and agrees that she shall within 5 working days of the
Termination Date re-execute a copy of this Agreement, mutatis mutandis in the
same form (save that the Company may include within clause 5.1 above any claims
which the Employee has intimated or which have arisen, in either case between
the date of this Agreement and the Termination Date) and provide the Company
with a copy of the re-executed Agreement and shall procure that the Adviser
shall advise her in the terms of the Adviser’s Certificate and provide the
Company with a further signed copy of the Adviser’s Certificate. Neither the
Employee nor the Adviser shall be entitled to any further payment from the
Company in complying with this clause 8.5.

 

8.6 As at the date of this Agreement, the Company warrants and represents to the
Employee that: (a) there are no circumstances of which Gordon Wilson, the
President and CEO of the Company, is aware which would amount to a repudiatory
breach by the Employee of any express or implied term of the Contract of
Employment which would entitle (or would have entitled) the Company to terminate
the Employee’s employment without notice or payment in lieu of notice; and
(b) Gordon Wilson, the President and CEO of the Company, is not aware of any
other circumstances that could give rise to any other claim against the Employee
or that would constitute a breach of any of the warranties given by Employee in
this Agreement.

 

9. REFERENCE & ANNOUNCEMENT

 

9.1

On receipt of a written request by the President and CEO of the Company or his
designee from a potential employer or other bona fide third party, the Company
shall provide a reference for the Employee in the form set out in Schedule 3 to
this Agreement. The President and CEO of the Company or his designee shall
respond in terms consistent with that reference if they receive any oral
enquiries concerning the Employee. The Company shall not make or publish or
permit to be made or published any statement or comment about the Employee which
is in any way inconsistent with the terms and tenor of that reference. If the
Company

 

12



--------------------------------------------------------------------------------

  obtains information after the date of this Agreement which would have affected
its decision to provide a reference in the form set out in Schedule 3, it shall
be obliged to send a reference only confirming the Employee’s position at the
Company and the dates between which she was employed.

 

9.2 The Company shall following execution of this Agreement release the
announcement set out in Schedule 5 through the Company intranet system.

 

10. RESTRICTIVE COVENANTS

 

10.1 Notwithstanding clause 16, the Employee acknowledges that the
post-termination restrictions in clause 18 of the Contract of Employment and
those contained in the Management Equity Award Agreements (MEAAs) between the
Employee and TDS Investor (Cayman) L.P. and between the Employee and Travelport
Worldwide Limited will continue to apply after the Termination Date.

 

10.2 The Employee agrees to be bound by the restrictive covenants contained in
Schedule 4 to this Agreement. The Company shall pay £100 to the Employee as
consideration for her entering into the restrictive covenants in Schedule 4,
such sum to be paid within 14 days after the Termination Date or receipt by the
Company of a copy of this Agreement signed by the Employee and receipt by the
Company of a letter from the Adviser as set out in Schedule 2, whichever is
later. The Company shall deduct income tax and national insurance contributions
from this sum.

 

11. CONFIDENTIALITY AND ANNOUNCEMENTS

 

11.1 The Employee acknowledges that, as a result of her employment as Executive
Vice President of Human Resources, she has had access to Confidential
Information. Without prejudice to her common law duties, the Employee shall not
(except as authorised or required by law or as authorised by the Company) at any
time after the Termination Date:

 

  (a) use any Confidential Information; or

 

  (b) make or use any Copies; or

 

  (c) disclose any Confidential Information to any person, company or other
organisation whatsoever.

 

11.2 The restrictions in clause 11.1 do not apply to any Confidential
Information which is in or comes into the public domain other than through the
Employee’s unauthorised disclosure.

 

13



--------------------------------------------------------------------------------

11.3 The Employee shall not make any adverse or derogatory comment about the
Company, its directors or employees and the Company shall use reasonable
endeavours to ensure that its employees and officers shall not make any adverse
or derogatory comment about the Employee. The Employee shall not do anything
which shall, or may, bring the Company, its directors or employees into
disrepute and the Company shall use reasonable endeavours to ensure that its
employees and officers shall not do anything which shall, or may, bring the
Employee into disrepute.

 

11.4 Nothing in this clause 11 shall prevent the Employee from making a
protected disclosure under section 43B of the Employment Rights Act 1996 or from
making such disclosure as she is required by law to make and nothing in this
clause 11 shall prevent the Company from making such disclosures as it is
required by law to make. Should either the Employee wish to make any disclosure
under the terms of this clause 11.4, then the Employee shall provide the Company
with a written copy of the disclosure in advance of making it.

 

11.5 The Company shall pay £100 to the Employee as consideration for her
entering into the restrictions in this clause 11, such sum to be paid within 14
days of the Termination Date or receipt by the Company of a copy of this
Agreement signed by the Employee and receipt by the Company of a letter from the
adviser as set out in Schedule 2, whichever is later. The Company shall deduct
income tax and employee’s national insurance contributions from this sum.

 

12. RESTRICTED EQUITY UNITS

 

12.1

The Employee was granted Restricted Equity Units (REUs) by TDS Investor (Cayman)
L.P. on 1st May 2009 (the 2009 LTIP REUs) and 18th August 2010 (the 2010 LTIP
REUs) pursuant to the TDS Investor (Cayman) L.P. Interest Plan in place at the
time and Management Equity Award Agreements between the Employee and TDS
Investor (Cayman) L.P. However, as per the terms of the Management Equity Award
Agreements, except as expressly set forth in clause 12.4 below, upon the
notification of the termination of her employment the Employee (as well as upon
the termination of her employment) will cease to have any rights or entitlements
to further vesting for either 2009 REUs or 2010 REUs, and any such rights or
entitlements shall be forfeited and waived in their entirety, and any vested
2009 REUs shall be converted into Class A-2 Interests pursuant to the terms of
the Management Equity Award Agreement and other definitive documentation from
TDS Investor (Cayman) L.P.. Defined terms in this clause 12 shall, if not
defined elsewhere in this Agreement, be defined as per the relevant Interest
Plan or Management Equity Award Agreement described in this clause 12.

 

14



--------------------------------------------------------------------------------

12.2

The 2009 LTIP REUs that previously vested and are Vested REUs (as defined in the
1st May 2009 Management Equity Award Agreement between the Employee and TDS
Investor (Cayman) L.P.), i.e. 740,665 REUs, shall convert to Class A-2 Interests
following the Termination Date pursuant to the terms of such 1st May 2009
Management Equity Award Agreement.

 

12.3

The 2009 LTIP REUs that have not already vested, totalling 361,023 REUs (which
consists of 275,422 2009 LTIP REUs in the 2012 Tranche plus 85,601 eligible for
Catch-Up Vesting calculated by reference to Travelport Limited’s financial
performance in 2012 as compared with the Annual Goals established by Travelport
Limited’s Board) shall remain eligible to vest on 1st January 2013, provided the
Employee executes and complies with this Agreement and remains in continuous
active employment (in accordance with clause 2.2 above) with the Company through
to 1st January 2013, and section 3.1 of the 1st May 2009 Management Equity Award
Agreement between the Employee and TDS Investor (Cayman) L.P. that excludes
eligibility for vesting when the Employee has been notified of her termination
of employment is hereby varied so that it does not apply. The exact number of
the unvested 2009 LTIP REUs that will vest on 1st January 2013 shall be
determined by 31st March 2013 as set forth in the 1st May 2009 Management Equity
Award Agreement.

 

12.4

For the avoidance of doubt the unvested 2012 Tranche of the 2009 LTIP REUs
together with those REUs eligible to vest in 2012 as a consequence of the Catch
Up provisions shall be calculated by reference to Travelport Limited’s actual
financial performance in 2012 as compared with the Annual Goals established by
Travelport Limited’s Board. Any unvested 2009 LTIP REUs that remain unvested
after the application of this clause shall be forfeited per the terms of the
1st May 2009 Management Equity Award Agreement.

 

12.5

The 2010 LTIP REUs that have not already vested, totalling 176,170 REUs (which
consists of a total of 157,294 from the 2012 and 2013 Tranches, plus 18,876
eligible for Catch-Up Vesting), remain unvested. Pursuant to Section 3.1(e)(ii)
of the 2010 LTIP REUs Management Equity Award Agreement dated 18 August 2010,
105,386 REUs will be accelerated and therefore vested as of the Termination Date
and thereafter are converted to Class A-2 Interests pursuant to the terms of
such Management Equity Award Agreement dated 18th August 2010. The remaining
Unvested REUs from the 2010 LTIP REUs, i.e. 70,784 REUs, are forfeited.

 

15



--------------------------------------------------------------------------------

13. CLASS A-2 INTERESTS

Nothing in this Agreement shall affect or impact the one million three hundred
eighty thousand four hundred forty-six and 38/1000ths (1,380,446.038) Class A-2
Interests held by the Employee granted pursuant to the TDS Investor (Cayman)
L.P. 2006 Interest Plan, as amended and / or restated from time to time, and the
TDS Investor (Cayman) L.P. Agreement of Exempted Limited Partnership, as amended
and / or restated from time to time, which remain subject to such Interest Plan
and Agreement of Exempted Limited Partnership as well as the applicable
Management Equity Award Agreements between the Employee and TDS Investor
(Cayman) L.P..

 

14. 2012 LTIP

The Employee acknowledges and agrees that she shall have no entitlement to any
payments, entitlements or other benefits under the Travelport 2012 Executive
Long-Term Incentive Plan as set out in a letter from the President and Chief
Executive Officer of the Company to the Employee dated 12 January 2012 and its
annexures (the 2012 LTIP) and that any such rights or entitlements shall be
forfeited and waived in their entirety (including without limitation any
payments for 2012 that would be due in March 2013); provided, however, that the
Employee shall remain eligible for payments in March 2014 of up to
(a) US$34,931.51 subject to the performance conditions in the 2012 LTIP for the
pro-rata portion of the 2013 performance-based subtranche and (b) US$34,931.51
for the pro-rata portion of the time-based tranche for 2013 only (i.e. with no
payment for the 2012 portion of the time-based tranche), subject to the
performance condition with respect to the time-based tranche as described in the
2012 LTIP. No payment will be made to the Employee in lieu of any entitlements
that may have existed under the 2012 LTIP and the Employee shall have no claim
in that regard.

 

15. TWW SHARES AND RESTRICTED SHARE UNITS

 

15.1

The Employee was granted a Share Bonus Award and Restricted Share Units (RSUs)
pursuant to the Travelport Worldwide Limited 2011 Equity Plan and the
16th December 2011 Management Equity Award Agreement between the Employee and
Travelport Worldwide Limited (the 2011 MEAA).

 

15.2 The Employee holds forty-five thousand two hundred sixty-four and
712/1000ths (45,264.712) Shares, following withholding for taxes, subject to the
2011 MEAA.

 

16



--------------------------------------------------------------------------------

15.3 Pursuant to Section 3.1(b)(ii) of the 2011 MEAA between the Employee and
Travelport Worldwide Limited, 33,906 RSUs (prior to withholding for any taxes)
will accelerate effective and become Vested RSUs upon the Termination Date and
delivered as Shares (as defined in the 2011 MEAA) pursuant to clause 3.3 of the
2011 MEAA.

 

15.4 Defined terms in this clause 15 shall, if not defined elsewhere in this
Agreement, be defined as per the 2011 MEAA.

 

16. CASH DISTRIBUTION PAYMENTS

 

16.1 For the avoidance of doubt, until and before the Termination Date, the
Employee shall remain eligible for any dividends and related payments triggered
by the relevant REU vesting to the Employee pursuant to the terms of the
relevant incentive scheme set out in clause 12 above such that at least the
following payments shall fall due on the Termination Date:

 

  (a) up to US$12,635.81 in respect of the 2012 Tranche (including Catch-Up
Vesting) of 2009 LTIP REUs subject to the Company’s financial performance for
2012; and

 

  (b) US$3,688.51 in respect of the 2010 LTIP REUs.

 

16.2 The payments in clause 16.1(a)-(b) above shall be paid within 14 days of
the Termination Date, subject to deductions for tax and before the Employee’s
P45 is issued.

 

17. NET SETTLEMENT

As to clauses 12 and 15 above, and without prejudice to the provisions of clause
6.1 above, as set forth in the relevant MEAAs, the Company agrees that it shall
at the relevant time when the tax liability arises in relation to the relevant
benefit first withhold the appropriate amount of the benefit as is required to
satisfy the Employee’s tax liability in relation thereto and only deliver to the
Employee the net benefit (the Net Settlement) so that, for example and without
limitation, an appropriate number of Vested REUs are deducted before the
Employee is provided with the net number of Class A-2 Interests or an
appropriate number of Vested RSUs are deducted before the Employee is given the
net number of Shares (as defined in the 2011 MEAA). To the extent permitted
under the MEAAs, unless the Employee expressly notifies the Company to the
contrary before the Termination Date, the Employee hereby elects to have
delivered to her only the Net Settlement with respect to any Class A-2 Interests
and Shares due, as applicable. The Company agrees to deliver the Net Settlement
of Class A-2 Interests and Shares due (as applicable) before the Employee’s P45
is issued.

 

17



--------------------------------------------------------------------------------

18. RESIGNATION FROM OFFICES

 

18.1 The Employee agrees that within fourteen working days of the date of this
Agreement she shall resign from any directorship, office, trusteeship or
position that she holds in or on behalf of any Group Company.

 

18.2 The Employee hereby acknowledges and confirms that she shall have no claim
or right of action of any kind for compensation or otherwise against any Group
Company in complying with the terms of clause 18.1.

 

19. ENTIRE AGREEMENT AND PREVIOUS CONTRACTS

 

19.1 Each party on behalf of itself and, in the case of the Company, as agent
for any other Group Companies, acknowledges and agrees with the other party (the
Company acting on behalf of itself and as agent for each of the other Group
Companies) that:

 

  (a) this Agreement constitutes the entire agreement and understanding between
the Employee and the Company and each of the other Group Companies and
supersedes any previous arrangement, understanding or agreement (whether in
writing or not) between them relating to the termination of her employment by
the Company (and any such previous arrangement, understanding or agreement shall
be deemed to have been terminated by mutual consent);

 

  (b) in entering into this Agreement neither party has relied on any statement,
representation, assurance or warranty of any person (whether party to this
Agreement or not and whether in writing or not) other than as expressly set out
in this Agreement; and

 

  (c) the only rights or remedies available to the parties arising out of any
statement, representation, assurance or warranty shall be for breach of contract
under the terms of this Agreement.

 

19.2 Nothing in this Agreement shall operate to limit or exclude any liability
for fraud, and nor shall it supersede or vary the terms contained within the
Management Equity Award Agreements referred to in clause 10.1 above.

 

20. VARIATION

No variation of this Agreement shall be valid unless it is in writing and signed
by or on behalf of each of the parties.

 

18



--------------------------------------------------------------------------------

21. THIRD PARTY RIGHTS

The Contracts (Rights of Third Parties) Act 1999 shall only apply to this
Agreement in relation to any Group Company and no person other than the Employee
and any Group Company shall have any rights under it. The terms of this
Agreement may be varied, amended or modified or this Agreement may be suspended,
cancelled or terminated by agreement in writing between the parties or this
Agreement may be rescinded (in each case), without the consent of any third
party.

 

22. GOVERNING LAW AND JURISDICTION

 

22.1 This Agreement shall be governed by and construed in accordance with the
law of England and Wales.

 

22.2 Each party irrevocably agrees to submit to the exclusive jurisdiction of
the courts of England and Wales over any claim or matter arising under or in
connection with this Agreement.

 

23. SUBJECT TO CONTRACT AND WITHOUT PREJUDICE

This Agreement shall be deemed to be without prejudice and subject to contract
until such time as it is signed and dated by both parties, when it shall be
treated as an open document evidencing a binding agreement.

 

24. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which,
when executed, shall be an original, and all the counterparts together shall
constitute one and the same instrument.

 

19



--------------------------------------------------------------------------------

This Agreement has been entered into on the date stated at the beginning of it.

 

Signed by Gordon Wilson for and on behalf of Travelport International Limited  

/s/ Gordon Wilson

  Signed by TDS Investor (Cayman) G.P. Ltd on behalf of TDS Investor (Cayman)
L.P. with respect to clause 12.3 only:  

/s/ Gordon Wilson

  Signed by Lee Golding  

/s/ Lee Golding

 

 

20